Opinion by
Judge Doyle,
Twining Services Corporation and Frank and Elizabeth Kelly, t/a Twining Village Associates (Appellants) appeal from an order of the Court of Common Pleas of Bucks County denying their motions for post-trial relief and thus dismissing the complaint in equity. We affirm.
Appellants, the operators of a retirement community called Twining Village, brought suit against Northampton, Bucks County Municipal Authority (Authority), which provides sewer service to Twining Village. Appellants sought to have contracts with the Authority voided on the ground that they were executed under extreme economic duress, to have a declaration that the Authority’s rates were unreasonable and arbitrary, and to gain a refund of alleged overpayments.
All of the issues in this case were extensively covered in the opinions of the able President Judge Garb of the Court of Common Pleas of Bucks County in Twining Services Corp. v. Northampton, Bucks County Municipal Authority, 44 Pa. D. & C. 3d 89 (1984) and Twining Services Corp. v. Northampton, Bucks County Municipal Authority, 49 Bucks L. Rep. 210 (1986). 44 Pa. D. & C. 3d 93 (1986), and we affirm on the basis of those opinions.
Order
Now, November 13, 1987, the order of the Court of Common Pleas of Bucks County, No. 82-05225-10-5 dated May 27, 1986, is affirmed.